20-2691
   Sessa v. United States

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 21st day of April, two thousand twenty-two.

   PRESENT:
                            AMALYA L. KEARSE,
                            RICHARD J. SULLIVAN,
                            BETH ROBINSON,

                         Circuit Judges.
   _____________________________________

   MICHAEL SESSA,

                              Petitioner-Appellant,

                    v.                                             No. 20-2691


   UNITED STATES OF AMERICA,

                      Respondent-Appellee.
   _____________________________________
For Petitioner-Appellant:                 JOHN S. WALLENSTEIN, Law Office of
                                          John S. Wallenstein, Garden City, NY.

For Respondent-Appellee:                  ELIZABETH GEDDES (Susan Corkery, on
                                          the brief), Assistant United States
                                          Attorneys, for Breon Peace, United
                                          States Attorney, Eastern District of New
                                          York, Brooklyn, NY.



      Appeal from an order of the United States District Court for the Eastern

District of New York (Allyne R. Ross, Judge).

      UPON      DUE     CONSIDERATION,          IT   IS    HEREBY      ORDERED,

ADJUDGED, AND DECREED that the order of the district court is AFFIRMED.

      Petitioner-Appellant Michael Sessa appeals an order of the district court

denying his 28 U.S.C. § 2255 motion to vacate his conviction for violating 18 U.S.C.

§ 924(c)(1)(A). Sessa was convicted after a jury trial of one count of racketeering,

in violation of 18 U.S.C. § 1962(c); one count of racketeering conspiracy, in

violation of 18 U.S.C. § 1962(d); one count of murder, in violation of 18 U.S.C.

§ 1959(a)(1); two counts of murder conspiracy, in violation of 18 U.S.C.

§ 1959(a)(5); two counts of loansharking conspiracy, in violation of 18 U.S.C.

§§ 892(a) and 894(a); and one count of using a firearm in relation to a crime of




                                         2
violence, in violation of 18 U.S.C. § 924(c)(1)(A).   The section 924(c) conviction

was predicated on the murder and murder conspiracies.

       The district court (Weinstein, J.) imposed on Sessa three concurrent life

sentences on the racketeering, racketeering conspiracy, and substantive murder

counts; twenty years’ imprisonment on the loansharking conspiracy counts; ten

years’ imprisonment on the murder conspiracy counts; and five years’ consecutive

imprisonment on the section 924(c) count.       After an unsuccessful appeal and

petition for collateral review, Sessa filed this motion to vacate his section 924(c)

conviction. Sessa contends that his section 924(c) conviction can no longer stand

after the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019),

which held that the “residual clause” of section 924(c) is unconstitutionally vague,

see id. at 2336.

       We assume the parties’ familiarity with the underlying facts, procedural

history, and issues on appeal.

       The government argues that we should decline to review Sessa’s petition

under the concurrent sentence doctrine, given that he must first serve three

concurrent life sentences for murder, racketeering, and racketeering conspiracy

before he will even begin to serve the mandatory consecutive sentence imposed




                                         3
on the section 924(c) conviction. See Kassir v. United States, 3 F.4th 556, 569 (2d Cir.

2021) (holding that an appellate court has the discretion under the concurrent

sentence doctrine to “decline to consider collateral challenges to a conviction’s

validity if the petitioner is concurrently serving an equal or longer sentence on

another valid count of conviction”). But we need not reach this issue because

Sessa’s motion fails on the merits in any event.

      The Supreme Court held in Davis that the “residual clause” of

section 924(c)’s definition of a crime of violence, 18 U.S.C. § 924(c)(3)(B), is

unconstitutionally vague. See 139 S. Ct. at 2323–24, 2336. As a result, offenses

that qualify as crimes of violence under the “residual clause,” and not under the

“elements clause,” 18 U.S.C. § 924(c)(3)(A), may no longer serve as predicates for

section 924(c) convictions. See, e.g., United States v. Barrett, 937 F.3d 126, 128–29

(2d Cir. 2019).   Sessa’s murder conspiracy convictions are such non-qualifying

predicates post-Davis.    But his conviction for the substantive crime of murder

remains indisputably a qualifying crime of violence.         See, e.g., United States v.

Scott, 990 F.3d 94, 100–01 (2d Cir. 2021) (finding that first-degree manslaughter

under New York law is a qualifying crime of violence under section 924(c)’s

elements clause and rejecting “[the defendant’s] reasoning, which, carried to its




                                           4
logical – or illogical – conclusion, would preclude courts from recognizing even

intentional murder as a categorically violent crime”); see also Moore v. United States,

No. 16-3715, 2021 WL 5264270, at *2 (2d Cir. Nov. 12, 2021) (holding that murder

in violation of 18 U.S.C. § 1959(a)(1) constitutes a crime of violence under

section 924(c)’s elements clause).

      Sessa nevertheless argues that his section 924(c) conviction is invalid

because “it is impossible to tell” from the jury verdict whether the section 924(c)

conviction was predicated on the non-qualifying murder conspiracies or the

qualifying murder. Sessa’s Br. at 11 (quoting United States v. Heyward, 3 F.4th 75,

83 n.7 (2d Cir. 2021)).      We review an unpreserved challenge based on a

supervening change in precedent for plain error, see United States v. Eldridge,

2 F.4th 27, 36–39 (2d Cir. 2021), and ask whether there is “a reasonable probability

that the error affected the outcome of [the] trial,” United States v. Agrawal, 726 F.3d

235, 250 (2d Cir. 2013) (quoting United States v. Marcus, 560 U.S. 258, 262 (2010));

see also Eldridge, 2 F.4th at 39 n.16. There is not. The government presented the

jury with substantial evidence that Sessa shot his victim in the head three times

with a revolver. See United States v. Sessa, No. 92 Cr. 351 (ARR), 2011 WL 256330,

at *4 (E.D.N.Y. Jan. 25, 2011), aff’d, 711 F.3d 316 (2d Cir. 2013). It is inconceivable




                                          5
that the jury would have convicted Sessa of murder in violation of 18 U.S.C.

§ 1959(a)(1) but declined to rely on that predicate crime of violence in convicting

him on the section 924(c) charge. See Eldridge, 2 F.4th at 39 (upholding a section

924(c) conviction premised on both valid and invalid predicates where the

evidence for both predicates was “entwined” and the underlying events formed

“a single narrative”); United States v. Skelly, 442 F.3d 94, 99 (2d Cir. 2006) (“This is

not a case . . . where it is impossible to determine which of two competing theories

formed the basis for conviction, for it is overwhelmingly likely that any reasonable

juror would have convicted on the basis of the [g]overnment’s primary theory.”).

      Sessa also suggests that, because the jury was instructed on multiple

theories of liability, it is possible that the jury convicted him of murder under the

theory of co-conspirator liability articulated in Pinkerton v. United States, 328 U.S.

640 (1946), or under an aiding-and-abetting theory of liability. That possibility,

however, is immaterial. Even if the jury found Sessa guilty of murder under a

theory of vicarious liability, the substantive crime of murder on which Sessa’s

section 924(c) conviction was predicated “has as an element the use, attempted

use, or threatened use of physical force against the person or property of another.”

18 U.S.C. § 924(c)(3)(A); see also United States v. Delgado, 972 F.3d 63, 75 (2d Cir.




                                           6
2020), as amended (Sept. 1, 2020) (“[W]hen a person is charged with aiding and

abetting the commission of a substantive offense, the ‘crime charged’ is . . . the

substantive offense itself.” (quoting United States v. Oates, 560 F.2d 45, 55 (2d Cir.

1977))); United States v. McCoy, 995 F.3d 32, 58 (2d Cir. 2021) (“If the underlying

offense is a crime of violence, it is a predicate for § 924(c) liability; if the defendant

aided and abetted that underlying offense, he is guilty of the underlying offense.”).

A conviction under Pinkerton or an aiding-and-abetting theory simply does not

transform a substantive crime of murder into a murder conspiracy. See Pinkerton,

328 U.S. at 643–44 (rejecting the argument that “the substantive offenses were

merged in the conspiracy” simply because the overt act of a co-conspirator is

attributed to other co-conspirators for purposes of holding them responsible for

the substantive offense).

      For all these reasons, we AFFIRM the order of the district court.

                                         FOR THE COURT:
                                         Catherine O’Hagan Wolfe, Clerk of Court




                                            7